Citation Nr: 1536999	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-21 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for rheumatic fever with secondary rheumatic heart mitral valve disease (hereinafter "heart disability").

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to September 1952. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2014, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  

In July 2014, the case was remanded for additional development, to include obtaining outstanding treatment records and for a contemporaneous VA examination.

In the July 2014 remand, the Board noted that while a claim for TDIU was denied in separate RO adjudication by way of a May 2011 rating decision to which a timely notice of disagreement was not filed, argument and evidence of record in connection with the claim for an increased rating for the service connected heart disability at issue suggested that this disability forced the Veteran to retire early.  As such, the Board found a claim for TDIU as a component of the claim for an increased rating on appeal had been raised, and was listed accordingly on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the Virtual VA file reveals that aside from the transcript from the March 2014 hearing, a copy of which has been physically added to the paper claims file, they are either duplicative of the evidence in the paper claims file or not directly relevant to the issue on appeal.  The Veteran's VBMS file contains relevant documents, to include treatment records from Dr. J. and Dr. S.  All additional evidence has been considered in the most recent March 2015 supplemental statement of the case, which is also located in the VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  Throughout the period of appeal, the Veteran had METs (metabolic equivalent) on testing better than 5 METs, there was no evidence of congestive heart failure, and there was no left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

2.  The Veteran's only service connected disability consists of a heart disability, currently evaluated as 30 percent disabling.  

3.  The Veteran reported in his application for TDIU that he has education through high school; he reported therein that he became too disabled to work in July 1984. 

4.  The Veteran's service-connected disability does not prevent him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 percent for rheumatic fever with secondary rheumatic heart mitral valve disease throughout the period of appeal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R§ 4.7, 4.104, Diagnostic Code (Code) 7000 (2015).

2.  The criteria for TDIU have not been met.  38 U.S.C.A §§ 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

Regarding claims for increased ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the issues adjudicated herein.  A February 2010 letter, sent prior to the initial unfavorable decision issued in August 2010, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating for his service connected heart disability, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Similar notice with respect to the claim for TDIU was provided to the Veteran by a December 2010 letter, also issued prior to the initial unfavorable decision issued in May 2011.  These letters also advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

Relevant to the duty to assist, the Veteran's service treatment records, and all available post-service treatment records have been obtained and considered.  The Veteran was also provided VA examinations in March 2010, April 2011, and January 2015 that are adequate to decide the issues on appeal.  In this regard, the examiners who conducted the examinations considered the pertinent evidence of record, as well as the statements of the Veteran, and rendered definitive assessments as to the nature and severity of the service connected heart disability at issue-to include the impact upon functioning-based on consideration of this evidence and the statements of the Veteran.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Additionally, the development requested in the most recent July 2014 remand has been substantially completed.  In this regard, all available treatment records have been obtained, and the Veteran was afforded an examination in January 2015.  In short, the Board finds that there has been substantial compliance with the instructions of its remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in March 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Information was solicited regarding the nature and severity of the Veteran's disability, to include all symptoms, manifestations, and complications he believed were associated with such disability.  Moreover, the hearing involved a discussion of the treatment for such disability, as well as the impact such disability has on the Veteran's daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion suggested that the Veteran could no longer work due to his service connected disability, the undersigned noted that TDIU had been raised and such was remanded for further development.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

As noted above, the Board sought further development of the claim in July 2014. The July 2014 remand directed the agency of original jurisdiction (AOJ) to conduct all appropriate notification and development, to include providing the Veteran with proper notice, obtaining any pertinent outstanding treatment records, and to schedule the Veteran for a VA examination so as to determine the current severity of his heart disability and the effect his service-connected disability had on his employability.  The AOJ obtained outstanding treatment records.  Further, the Veteran was afforded a VA examination in January 2015.  The Board finds that the examination report addresses the nature and severity of all manifestations of the Veteran's disability on appeal, to include the effects of employment.  Therefore, the Board finds that the AOJ has substantially complied with the July 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In light of the above, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated in this decision.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case as to the issues adjudicated below, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims decided herein. 

II.  Legal Criteria/Analysis

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Heart

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The current 30 percent rating has been in effect since March 22, 1976.  As this rating has been in effect for more than 20 years, such rating is protected and may not be reduced except by showing that such rating was based on fraud.  See 38 C.F.R. § 3.951(b) (2015).

Here, the Veteran's rheumatic fever with secondary rheumatic heart mitral valve disease, claimed with coronary artery disease with single vessel stent placement and cardiac arrhythmia is rated under Diagnostic Code 7000 (valvular heart disease).  

Under Diagnostic Code 7000:

A 30 percent evaluation is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; 

a 60 percent evaluation is assigned when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent; and 

a 100 percent evaluation is assigned where there is chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  

38 C.F.R. § 4.104, Diagnostic Code 7000.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id. Note (2).

The Veteran contends that his heart disability has "worsened over the years".  He submitted a claim for increase in December 2009.

On March 2010 heart VA examination, the examiner noted that the Veteran displayed no acute distress or visible deformities.  It was noted that a February 2010 myocardial perfusion study was normal with no evident ischemia; there was normal left ventricular (LV) size and function with ejection fracture (EF) 57 percent.  The heart size was normal as determined by x-ray, echocardiogram and electrocardiogram.  The diagnoses were rheumatic fever with secondary rheumatic heart disease with secondary mitral valve disease; coronary artery disease (CAD) with history of single vessel stent placement with EF 57 percent and normal recent stress test with no evident ischemia; METs difficult to estimate secondary to chronic obstructive pulmonary disease (COPD) (the examiner noted that he would estimate at 8 METs based on symptoms and restrictions; and cardiac arrhythmia by history, normal sinus rhythm at this time.  The examiner noted that the Veteran's heart disability affects his occupational activity in that the Veteran has a lack of stamina, and has weakness and fatigue.

On March 2010 arrhythmia VA examination, the examiner noted that the Veteran had an arrhythmia since 2006, but that such is intermittent.  He noted that the disorder was currently stable.  He noted that there was no history of myocardial infarction, congestive heart failure (CHF), other heart disease, syncope, or dyspnea.  The examiner reported that he currently takes continuous medication for his heart disease.  Physical examination revealed stable vital signs, no evidence of CHF or pulmonary hypertension.  His heart rate was regular.  The Veteran was in no acute distress or had visual deformities.

On April 2011 general medical VA examination, the examiner noted the Veteran's history of CAD and that he had 2 stents placed in 2001.  The examiner noted that the Veteran currently had no angina or other symptoms of heart disease.  On physical examination, the examiner noted that he was unable to evaluate METs limits from the heart due to the Veteran's COPD.  The heart size was normal as determined by an echocardiogram.  LV testing was done and there was no abnormality noted.  Ejection Fraction was greater than 50 percent.  Pulmonary function test results were consistent with moderate COPD.  Holter testing showed poor right wave progression V1-3; it was noted that it could be an old anterior myocardial infarction or a normal variant.  Heart size was normal.  The examiner found that there were no occupational limits due to rheumatic heart disease.  He further opined that the CAD was not a complication of rheumatic fever and was an entirely unrelated condition.

On June 2011 private electrocardiogram report the impressions were bronchitis, COPD, sleep apnea, history of CAD, moderate mitral insufficiency.

On June 2014 Disability Benefits Questionnaire (DBQ), the Veteran's private physician noted the Veteran had a history of congestive heart failure and an arrhythmia.  The examiner also noted the Veteran has COPD.  He indicated the most recent May 2014 stress test was abnormal and the Veteran had dyspnea and fatigue.  The included May 2014 stress test report shows the left ventricle was borderline dilated, there was mild left ventricular wall thickness, and LV systolic function was mildly reduced.

On November 2014 private echocardiogram report from Dr. S. shows left ventricular chamber size is normal.  Septum, apex, and lateral wall have normal thickness and move normally.  There is no evidence of regional wall motion abnormality.  Contractile performance of the left ventricle is within normal limits. Visually estimated ejection fraction on the 2-D echocardiogram is 55 to 60 percent.

On January 2015 VA examination, the examiner noted that the Veteran's heart disability has been stable since his last VAX examinations in March 2010 and April 2011.  The Veteran drove himself to the examination, he reported he was able to still climb ladders.  The Veteran stated that two days prior he was able to blow snow using his snow blower, although he did have some shortness of breath.  He denied chest pain and dizziness.  The Veteran reported that he still smokes 1 pack per day.  He denied any heart attacks or heart procedures since his last VA examination.  He denied any hospitalizations for congestive heart failure.  The examiner stated that no significant congestive heart failure was clinically noted at the present time.  The examiner noted that the Veteran's heart disorder was stable and that he was not under any current treatment.

The examiner noted the Veteran has an intermittent arrhythmia with about 1-3 episodes within the past 12 months.  He noted a mild mitral valve prolapse.  Heart sounds were faint, however peripheral pulses were normal.  Blood pressure was stable.  A chest x-ray dated in June 2013 revealed COPD.  Relevant to METs testing, the examiner reported on the exercise stress test from May 2014.  He noted that such testing was not reported, however based on his interview during the January 2015 examination, the METs level was greater than 5-7.  The examiner found that such was consistent with activities such as walking 1 flight of stairs, golfing (without cart), mowing the lawn (push mower), and heavy yard work (digging).  The examiner also noted that the limitation in METs level was not due solely to the Veteran's heart condition.  He indicated that such was due to multiple factors, to include the non-service-connected COPD, and it was not possible to accurately estimate the percentage.  The examiner noted the Veteran was retired, however his heart condition did impact his ability to work in that the Veteran was  unable to do physical and strenuous jobs.  The examiner noted, however, that there was no significant limitation on sedentary jobs.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for heart disability.  The evidence of record does not more nearly approximate the criteria for the next higher rating.  38 C.F.R. § 4.7.

As reviewed above, the medical evidence includes both private treatment records and VA treatment records.  This evidence shows that throughout the period of appeal, there was no clinical evidence of congestive heart failure or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Indeed an ejection fraction of 57 percent was noted on the March 2010 VA examination; greater than 50 percent was noted on the April 2011 VA examination; and on November 2014 private echocardiogram report the ejection fraction percentage noted was 55 to 60 percent.  Further, the most recent VA examination dated January 2015 shows that the Veteran had an exercise capacity of greater than 5 to 7 METs based on interview-based METs test.  

The Board accepts that the Veteran is competent to report on his functional impairment such as difficulty walking, dyspnea, and fatigue.  Laypersons are without a doubt competent to report symptoms and events that they experience through their senses.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  The Board finds, however, the scheduler criteria for valvular heart disease are predicated on medical findings not subjective symptoms and, here, the medical findings do not more nearly reflect the criteria for the next higher evaluation.  His findings have been stable throughout the appeal period.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations are appropriate for the Veteran's heart disability.

The Board has considered whether a higher disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, a higher evaluation is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal.  38 C.F.R. § 4.104, Diagnostic Codes 7001-7019.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected heart disability with the established criteria found in the rating schedule.  The Board finds that this disability is fully addressed by the rating criteria under which such are rated.  In short, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his service-connected heart disability, and there are no additional symptoms.  As discussed above, the rating criteria for valvular heart disease account for dyspnea, fatigue, dizziness, and diminished workloads.  The Veteran has reported no and there is evidence of symptoms or findings not compensated by the applicable diagnostic code.  As such, it cannot be said that the available schedular ratings for the Veteran's heart disability are inadequate.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected heart disability at issue is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may also  be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Board notes, however, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The matter of entitlement to TDIU will be addressed in following section of this decision.

B.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356   (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medial one; that determination is for the adjudicator.  See Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Flores v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service connected disabilities but the functional impairment caused solely by his service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013). 

The Veteran's one service connected disability consists of a heart disability, rated as 30 percent.  As such, the Veteran does not meet the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16(a).  The Board notes, however, even when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In his VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) filed in November 2010, the Veteran reported education through the second year of high school, indicating he received a Veterans Diploma in 1954, and has work experience as an employee for the State liquor commission.  He reported therein that he became too disabled to work in July 1984. 

The Board recognizes that the Social Security Administration (SSA) has determined that the Veteran is disabled due to his heart disability.  See January 1990 determination.  The Board is not bound however by decisions of other agencies, but instead is bound by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c).  As such, while SSA records are pertinent, the VA has its own laws and regulations to consider in making the determination at issue, and is bound by such laws and regulations.  Id.  Therefore, a finding of unemployability or total disability by the SSA is not binding on VA.  See, e.g. Faust, supra.  

With respect to evidence addressing the functional impact of the Veteran's service connected disability, the most specific evidence in this regard is the conclusion by the VA examiners who conducted the April 2011 and January 2015 examinations that the Veteran was not functionally incapacitated due to his service-connected heart disability.  Indeed, the January 2015 examiner indicated that the Veteran was unable to do physical and strenuous jobs, however there was no significant limitation to sedentary jobs.  While Dr. J. has indicated in a September 2010 statement that the Veteran is totally and permanently disabled and cannot obtain a 40 hour work week, the Board finds that there is no evidence to support the statement.  Indeed, on April 2011 VA examination, the examiner noted that the Veteran had several limitations from other disabilities, mainly COPD, his service-connected rheumatic heart disease did not cause any occupational limits.  Further, as noted, the January 2015 VA examiner indicated that there was no significant limitations to the Veteran in doing sedentary jobs.  Notably, on the most recent January 2015 VA examination, it was noted that the Veteran was able to drive- as he drove himself to his appointment; he reported that he was able to still climb ladders, and just two days prior, he was blowing snow with his snow blower.  The Board observes that such acts are certainly more than just sedentary.

The sole fact that a claimant, as in the instant case, is unemployed or has difficulty obtaining employment is not sufficient for a grant of TDIU, and a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  As such, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  In this case, the weight of the evidence is simply against the conclusion that the Veteran's service connected heart disability renders him incapable of working with consideration of his employment and educational history. 

In short therefore, and for the reasons stated above, the Board finds that the probative weight of the negative evidence, in particular, the conclusion following the April 2011 and January 2015 VA examinations as to the functional impacts of the service-connected heart disability exceeds that of the positive with respect to the claim for TDIU.  As such, the benefit of the doubt doctrine is inapplicable with respect to this issue, and the claim for TDIU must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

A rating in excess of 30 percent for rheumatic fever with secondary rheumatic heart mitral valve disease is denied.

Entitlement to TDIU is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


